June 2, 1967


Mrs. Bess Blackwell                   Opinion No. M-81
Executive Secretary
State Board of Hairdressers           Re:   Whether the State Board has
  & Cosmetologists                          the authority to require an
Sam Houston Building                        applicant for an original li-
Austin, Texas                               tense to select a name other
                                            than one already recorded with
Dear Mrs. Blackwell:                        the Board.
          You have requested the opinion of this office regarding
the above question. In this connection we quote from Section 10,
Article 73&b, Vernon's Penal Code:
          "The Board may refuse to issue or to re-
     new or may suspend or revoke any license issued
     in accordance with the provisions of this Act
     for the following reasons:
          11
           . . . .
          "(e) Advertising, practicing, or attempt-
     ing to practice under the name or trade name of
     another licensee under this Act;
          II
           . . . .' (Emphasis supplied.)
          Under the above quoted statutory provision, it is the
opinion of this office that the State Board of Hairdressers and
Cosmetologists has the authority, in the proper exercise of Its
discretion, to refuse to Issue a license to an applicant who has
selected the same name as a business previously licensed by the
Board and stin In operation. Any such refusal to issue a li-
cense must, of course3 be dependent upon a Board hearing con-
ducted in accordance with Sections 11(a) and 11(b), Article 73&b,
Vernon's Penal Code.
          In connection with any possible Board hearing held In
the future on the subject of trade names, you are advised that

                       - 363 -
Mrs. Bess Blackwell, page 2 (~~-81)


                            Vernon's Penal Code, has no appli-
Section 2(h), Article 73)-&b,
cation to the determination of what constitutes 'advertising,
practicing, or attemptlng to practice under the name or trade
name of another licensee under this Act." The said Section 2(h)
is concerned solely with defining those businesses subject to
licensing; the specific listing of names is made to Insure that
a business engaged In the oractice or teaching of cosmetology or
hairdressing may not escape licensing through the use of a sub-
terfuge.

                    SUMMARY
         After proper hearing, as provided In Article
    73&b, Vernon's Penal Code, the State Board of Hair-
    dressers and Cosmetologists has the authority to
    refuse to issue a license for the operation of a
    business which has the same name as a business pre-
    viously licensed by the Board and still in operation.




                                      neral of Texas
Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Paul Martin
W. 0. Shultz
Milton Richardson
John Duren
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                        - 364 -